DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowrance et al. (US 10029497) in view of Hayashi et al. (US 2009/0058915).
Lowrance et al. discloses a liquid droplet discharging apparatus, comprising:
                a chamber room in which a nitrogen gas atmosphere is formed (column 12, lines 9-12: A deposition-printing environment that surrounds a printing system contained in a gas enclosure);
                              a floating-type transfer device configured to transfer a substrate while floating the substrate (column 12, lines 11-14: supporting a substrate with a gas bearing); and
                              a discharging head configured to discharge a liquid droplet of a functional liquid to the substrate in the nitrogen gas atmosphere (Column 12, lines 44-46:  Ejecting droplets of the liquid ink using the printhead within the nitrogen gas environment).
	Lowrance et al. however does not teach an inspection device configured to inspect the liquid droplet discharged from the discharging head.
	Hayashi et al. discloses an inkjet printing apparatus comprising a discharging head for jetting liquid droplets and an inspection device configured to inspect the liquid droplets discharged from the discharging head (paragraph [0059]: The ejection performance test unit inspects the ejection performance of the functional liquid droplet ejection head).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Lowrance’s printing apparatus to include the inspection device as disclosed by Hayashi to inspect the liquid droplet discharged from the print head to control the print head operation accordingly to ensure printing quality.
Lowrance et al. also discloses the following claims:
	Regarding to claims 2-3: wherein the floating-type transfer device is configured to maintain the substrate by jetting compressed air toward the substrate from below (FIG. 2, element 188), wherein the floating-type transfer device is further configured to support a periphery of the substrate while maintaining the substrate horizontally (FIG. 2 shows the substrate 176 is maintained horizontally).
	Regarding to claim 5: wherein the discharging head is configured to perform a drawing operation on the substrate by an ink-jet method (Claim 10: The printhead is an inkjet printhead).
Hayashi et al. also discloses the following claims:
Regarding to claim 4: wherein the floating-type transfer device is configured to transfer the substrate in a forward-backward direction (FIG. 2: The substrate W moves in X-direction).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853